REVENUE AND TAXATION The provisions of 68 O.S. 1305 [68-1305](c) (1971) exempts the following (1) factory manufactured grain storage facilities, when purchased as a single complete unit by a farmer or rancher to be used to store the production from that farm, (2) building materials, used for the on-farm construction of grain storage facilities, when used for the storage or production of agricultural commodities produced from such farm or ranch, and (3) all specialized facilities such as dairy barns, confinement swine and cattle feeding facilities, when used in the production, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such lands.  The Attorney General is in receipt of your request for an opinion where you ask the following questions concerning the tax exemption status of farm machinery contained in 68 O.S. 1305 [68-1305](c) (1971): "1. Are factory manufactured grain storage facilities, when purchased as a single complete unit by a farmer or rancher to be used to store the production from that farm, exempt from the sales tax? "2. Are building materials, used for the on-farm construction of grain storage facilities, when used for the storage of production of agricultural commodities produced from such farm or ranch, exempt from the sales tax? "3. Assuming the first two questions are answered in the affirmative, would the exemption on building materials extend to such specialized facilities as dairy barns, confinement swine and cattle feeding facilities, and other such facilities?" Title 68 O.S. 1305 [68-1305](c) (1971) establishes the exempt status of farm machinery from sales taxes and reads as follows: "Farm machinery — Exemption. — In addition to other transactions exempt from the sales tax levied under 68 O.S. 1304 [68-1304], there shall also be exempt from such tax the gross proceeds from the sale of farm ma chinery to be used directly on a farm or ranch in the production, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such land." The term "farm machinery" has been subsequently defined by House Concurrent Resolution No. 1017 as follows: "The term 'farm machinery' for the purpose of sales tax exemptions, as used in 68 O.S. 1305c [68-1305c] means any equipment, which is sold as a single complete manufactured unit or as a part of a system to be used directly on a farm or ranch in the production, feeding, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such lands." Attorney General's Opinion No. 74-134 previously ruled that the Oklahoma Tax Commission was incorrect in requiring that exempt farm machinery under the act must contain movable parts. This opinion was based in part upon a special rule of statutory construction for tax statutes which requires that any doubt concerning tax laws be resolved in favor of the person upon whom the tax burden is sought to be imposed, that is, that all tax statutes be constructed strictly against the State, see, C.H. Leavell and Company v. Oklahoma Tax Commission, 450 P.2d 211
(1968).  Attorney General's Opinion No. 77-252 further interpreted the above tax statute and House Concurrent Resolution to exempt bailing wire and bailing twine used directly on the farm in the production of agricultural products to be "farm machinery" which is "part of a system to be used directly on a farm or ranch in the production, feeding, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such lands." It is apparent upon reading the above-quoted opinions and House Concurrent Resolution No. 1017 that the exemption for "farm machinery" contained in 68 O.S. 1305 [68-1305](c) should be liberally construed and should be controlled primarily by the use for which it is purchased and not by the form of the item.  It is, therefore, the opinion of the Attorney General that the provisions of 68 O.S. 1305 [68-1305](c) (1971) exempts the following: (1) factory manufactured grain storage facilities, when purchased as a single complete unit by a farmer or rancher to be used to store the production from that farm, (2) building materials, used for the on-farm construction of grain storage facilities, when used for the storage or production of agricultural commodities produced from such farm or ranch, and (3) all specialized facilities such as dairy barns, confinement swine and cattle feeding facilities, when used in the production, cultivation, planting, sowing, harvesting, processing, spraying, preservation or irrigation of any livestock, poultry, agricultural or dairy products produced from such lands.  (JOHNNY J. AKINS) (ksg) ** SEE: OPINION NO. 78-241 (1978) ** ** SEE: OPINION NO. 80-033A (1980) **